DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/26/2022 has been placed of record in the file.
The objection to the drawings is withdrawn in view of the amendment.
The objection to the specification is withdrawn in view of the amendment.
Claims 1-8 and 10-13 have been amended.
Claim 14 has been canceled.
Claims 15-22 have been added.
Claims 1-13 and 15-22 are now pending.
The applicant’s arguments with respect to claims 1-13 and 15-22 have been fully considered but they are not persuasive as discussed below.

Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “first controller”, “second controller”, “authentication code transmission requesting unit”, “verification unit”, “unlocking unit”, “authentication code reply unit”, “main body storage unit”, “authentication storage unit”, “position information acquiring unit”, “main body position information acquiring unit”, “authentication position information acquiring unit”, “first authentication unit”, “receiving unit”, “second authentication unit”, and “transmitting/receiving unit” as recited throughout the claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See, for example, paragraph 214 on page 65 of the applicant’s specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claims 1-4, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lakin (U.S. Patent Application Publication Number 2018/0115418).
Regarding claim 1, Lakin discloses a user authentication system comprising: a main body terminal that has a first controller and first wireless communication circuitry (paragraph 6, user device); and an authentication terminal that has a second controller, second wireless communication circuitry that communicates with the main body terminal, a bioinformation sensor, and first storage (paragraph 6, trusted device), wherein the first controller is configured to: generate an authentication code transmission request including a first value selected for each instance of transmission (paragraph 57, challenge); transmit the authentication code transmission request to the authentication terminal via the first wireless communication circuitry (paragraph 57, user device issues challenge to wearable device); decide that authentication is successful if an authentication code transmitted from the authentication terminal in response to the authentication code transmission request is included in a verification authentication code generated in response to the first value (paragraph 57, user device authenticates wearable device based on response); and enable a predetermined functionality if the authentication is successful (paragraph 61, unlocks messaging session), and wherein the second controller is configured to: generate the authentication code in response to the first value included in the authentication code transmission request (paragraph 57, response); transmit the authentication code to the main body terminal via the second wireless communication circuitry (paragraph 57, wearable device responds to challenge); acquire bioinformation of a holder who holds the authentication terminal via the bioinformation sensor each time the authentication code transmission request is received (paragraph 74, user has to put wearable device back on); and perform biometric authentication based on verification bioinformation that is previously-obtained bioinformation of the holder for generating the authentication code, the previously-obtained bioinformation being stored in the first storage (paragraph 74, user authenticates himself via fingerprint).
Regarding claim 2, Lakin discloses wherein the main body terminal further comprises second storage that stores authentication source information having a plurality of sets each including the first value and a second value associated with the first value, wherein the first controller selects the first value from the authentication source information in accordance with a predetermined rule (paragraph 56, shared secret), and uses, as the verification authentication code, the second value stored in the authentication source information in association with the selected first value, wherein the authentication terminal further comprises third storage that stores the authentication source information, and wherein the second controller generates, as the authentication code, the second value stored in the authentication source information in association with the first value (paragraph 57, correct response means wearable device also has access to shared secret).
Regarding claim 3, Lakin discloses wherein the main body terminal further comprises a second storage that stores a function whose variable is the first value (paragraph 57, challenge based on shared secret),wherein the first controller uses, as the verification authentication code, a value given by the function in response to the first value, wherein the authentication terminal further comprises third storage that stores the function, and wherein the second controller generates, as the authentication code, the value given by the function in response to the first value (paragraph 57, correct response means wearable device also has access to shared secret).
Regarding claim 4, Lakin discloses wherein the first values in the authentication source information are further associated with third values different from the second values, wherein the second controller uses the verification bioinformation to perform biometric authentication, and wherein if the biometric authentication is successful, the second controller uses, as the authentication code, the second value stored in the authentication source information in association with the first value, and if the biometric authentication fails, uses, as the authentication code, the third value stored in the authentication source information in association with the first value (paragraph 61, user provides biometric information to wearable device, and user must be authenticated to wearable device for authentication via correct response to challenge).
Regarding claim 10, Lakin discloses wherein the first controller is further configured to: execute first authentication different from authentication by using the authentication terminal (paragraph 44, user unlocks user device); and receive an operation instruction, make it possible to accept the operation instruction if the first authentication is successful, and generate the authentication code transmission request if the operation instruction for execution of the functionality is received (paragraph 60, user selects locked session).
Regarding claim 11, Lakin discloses wherein the first controller is further configured to execute second authentication different from authentication by using the authentication terminal, and execute the second authentication if it is not decided that the first authentication is successful (paragraph 62, requires some other form of authentication).
Regarding claim 13, Lakin discloses wherein the authentication terminal is a wearable terminal (paragraph 9, trusted device is wearable device).

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 5, 7, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Woo (U.S. Patent Application Publication Number 2018/0219851).
Lakin disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, Woo disclosed techniques for user authentication utilizing a mobile authentication agent component.  Both systems deal directly with user authentication techniques that require an additional portable device.
Regarding claim 5, Lakin discloses a user authentication system comprising: a main body device (paragraph 6, user device); and an authentication device that communicates with the main body device (paragraph 6, trusted device), the user authentication system authenticating a user of the main body device, wherein the main body device comprises: an authentication code transmission requesting unit that generates an authentication code transmission request including a first value selected for each instance of transmission, and transmits the authentication code transmission request to the authentication device (paragraph 57, user device issues challenge to wearable device); a verification unit that decides that the authentication is successful if an authentication code transmitted from the authentication device in response to the authentication code transmission request is included in a verification authentication code generated in response to the first value (paragraph 57, user device authenticates wearable device based on response); and an unlocking unit that enables a predetermined functionality if the verification unit decides that the authentication is successful (paragraph 61, unlocks messaging session); wherein the authentication device comprises: an authentication code reply unit that generates the authentication code in response to the first value included in the authentication code transmission request, and transmits the authentication code to the main body device (paragraph 57, wearable device responds to challenge).
Lakin does not explicitly state wherein the main body device comprises: a main body position information acquiring unit that acquires position information of the main body device at predetermined time intervals; and a main body storage unit that stores the acquired position information of the main body device in association with acquisition times, wherein the authentication device comprises: an authentication position information acquiring unit that acquires position information of the authentication device at predetermined time intervals; and an authentication storage unit that stores the acquired position information of the authentication device in association with acquisition times, wherein the authentication code transmission requesting unit uses, as the first value, a predetermined period in a period during which the main body position information acquiring unit has acquired the position information of the main body device, wherein the verification unit uses, as the verification authentication code, the position information of the main body device stored in the main body storage unit in association with the period, and wherein the authentication code reply unit uses, as the authentication code, the position information of the authentication device stored in the authentication storage unit in association with the period included in the authentication code transmission request.  However, utilizing position information in such a fashion was well known in the art as evidenced by Woo.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the main body device comprises: a main body position information acquiring unit that acquires position information of the main body device at predetermined time intervals; and a main body storage unit that stores the acquired position information of the main body device in association with acquisition times, wherein the authentication device comprises: an authentication position information acquiring unit that acquires position information of the authentication device at predetermined time intervals; and an authentication storage unit that stores the acquired position information of the authentication device in association with acquisition times, wherein the authentication code transmission requesting unit uses, as the first value, a predetermined period in a period during which the main body position information acquiring unit has acquired the position information of the main body device, wherein the verification unit uses, as the verification authentication code, the position information of the main body device stored in the main body storage unit in association with the period, and wherein the authentication code reply unit uses, as the authentication code, the position information of the authentication device stored in the authentication storage unit in association with the period included in the authentication code transmission request as provided by Woo (see paragraph 28, compares positional information acquired for accessed mobile device and positional information acquired for registered mobile device to verify user authentication, where Lakin already teaches the challenge-response procedure, and paragraph 115, authentication request value may include current time).  One of ordinary skill in the art would have recognized the benefit that providing this type of user-oriented authentication would assist in overcoming the limits of service-oriented user authentication (see Woo, paragraph 12).
Regarding claim 7, Lakin discloses wherein the first controller is further configured to: generate the authentication code transmission request if an execution instruction for the particular process is received (paragraph 60, user selects locked session).
Lakin does not explicitly state wherein the first controller is further configured to: acquire position information of the main body terminal when a predetermined particular process is executed, store the acquired position information of the main body terminal in second storage in association with the particular process, and use, as the verification authentication code, position information of the main body terminal stored in the second storage in association with the particular process, wherein the second controller is further configured to: acquire position information of the authentication terminal in response to the authentication code transmission request, and use, as the authentication code, the acquired position information of the authentication terminal.  However, utilizing position information in such a fashion was well known in the art as evidenced by Woo.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the first controller is further configured to: acquire position information of the main body terminal when a predetermined particular process is executed, store the acquired position information of the main body terminal in second storage in association with the particular process, and use, as the verification authentication code, position information of the main body terminal stored in the second storage in association with the particular process, wherein the second controller is further configured to: acquire position information of the authentication terminal in response to the authentication code transmission request, and use, as the authentication code, the acquired position information of the authentication terminal as provided by Woo (see paragraph 28, compares positional information acquired for accessed mobile device and positional information acquired for registered mobile device to verify user authentication, where Lakin already teaches the challenge-response procedure).  One of ordinary skill in the art would have recognized the benefit that providing this type of user-oriented authentication would assist in overcoming the limits of service-oriented user authentication (see Woo, paragraph 12).
Regarding claim 9, Lakin does not explicitly state wherein the predetermined functionality is a settlement functionality.  However, providing authentication for this type of functionality was well known in the art as evidenced by Woo.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the predetermined functionality is a settlement functionality as provided by Woo (see paragraph 55, final transaction or payment).  One of ordinary skill in the art would have recognized the benefit that providing this type of user-oriented authentication would assist in overcoming the limits of service-oriented user authentication (see Woo, paragraph 12).
Regarding claim 15, the combination of Lakin and Woo discloses wherein the predetermined functionality is a settlement functionality (Woo, paragraph 55, final transaction or payment).
  Regarding claim 16, the combination of Lakin and Woo discloses wherein the main body device further comprises: a first authentication unit that executes first authentication different from authentication by using the authentication device (Lakin, paragraph 44, user unlocks user device); and a receiving unit that receives an operation instruction, wherein the unlocking unit further makes it possible to accept the operation instruction via the receiving unit if the authentication by the first authentication unit is successful, and wherein the authentication code transmission requesting unit generates the authentication code transmission request if the operation instruction for execution of the functionality is received via the receving unit (Lakin, paragraph 60, user selects locked session).
Regarding claim 17, the combination of Lakin and Woo discloses wherein the main body device further comprises a second authentication unit that executes second authentication different from authentication by using the authentication device, and wherein the second authentication unit executes the second authentication if the verification unit does not decide that the authentication is successful (Lakin, paragraph 62, requires some other form of authentication).

18.	Claims 6, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Stubblefield et al. (U.S. Patent Application Publication Number 2019/0116495), hereinafter referred to as Stubblefield.
Lakin disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, Stubblefield disclosed techniques for user authentication utilizing telecommunication network information and additional device-based techniques.  Both systems deal directly with user authentication techniques that require an additional portable device.
Regarding claim 6, Lakin discloses a user authentication system comprising: a main body device (paragraph 6, user device); and an authentication device that communicates with the main body device (paragraph 6, trusted device), the user authentication system authenticating a user of the main body device, wherein the main body device comprises: an authentication code transmission requesting unit that generates an authentication code transmission request including a first value selected for each instance of transmission, and transmits the authentication code transmission request to the authentication device (paragraph 57, user device issues challenge to wearable device); a verification unit that decides that the authentication is successful if an authentication code transmitted from the authentication device in response to the authentication code transmission request is included in a verification authentication code generated in response to the first value (paragraph 57, user device authenticates wearable device based on response); and an unlocking unit that enables a predetermined functionality if the verification unit decides that the authentication is successful (paragraph 61, unlocks messaging session); and wherein the authentication device comprises an authentication code reply unit that generates the authentication code in response to the first value included in the authentication code transmission request, and transmits the authentication code to the main body device (paragraph 57, wearable device responds to challenge).
Lakin does not explicitly state wherein the main body device comprises: a position information acquiring unit that acquires position information of the main body device; and a main body storage unit that stores each piece of the acquired position information of the main body device in association with an authentication success count at each position specified with the position information, wherein the authentication code transmission requesting unit generates the authentication code transmission request if, when the authentication code transmission requesting unit is instructed to execute a process satisfying a certain condition among predetermined particular processes, a position where the authentication code transmission requesting unit has received the instruction is a position that is away from an authentication past success position by a predetermined distance or longer, the authentication past success position being a position corresponding to position information which is included in the position information stored in the main body storage unit and is stored in association with the authentication success count equal to or greater than a certain number of times, wherein the verification unit increases the authentication success count by one if the authentication is decided as being successful.  However, utilizing position information in such a fashion was well known in the art as evidenced by Stubblefield.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the main body device comprises: a position information acquiring unit that acquires position information of the main body device; and a main body storage unit that stores each piece of the acquired position information of the main body device in association with an authentication success count at each position specified with the position information, wherein the authentication code transmission requesting unit generates the authentication code transmission request if, when the authentication code transmission requesting unit is instructed to execute a process satisfying a certain condition among predetermined particular processes, a position where the authentication code transmission requesting unit has received the instruction is a position that is away from an authentication past success position by a predetermined distance or longer, the authentication past success position being a position corresponding to position information which is included in the position information stored in the main body storage unit and is stored in association with the authentication success count equal to or greater than a certain number of times, wherein the verification unit increases the authentication success count by one if the authentication is decided as being successful as provided by Stubblefield (see paragraph 32, determines whether current location is within threshold distance of location with previous successful authentications).  One of ordinary skill in the art would have recognized the benefit that improving authentication techniques in this way would assist in preventing potentially fraudulent access to user accounts (see Stubblefield, paragraph 3).
Regarding claim 20, the combination of Lakin and Stubblefield discloses wherein the main body device further comprises: a first authentication unit that executes first authentication different from authentication by using the authentication device (Lakin, paragraph 44, user unlocks user device); and a receiving unit that receives an operation instruction, wherein the unlocking unit further makes it possible to accept the operation instruction via the receiving unit if the authentication by the first authentication unit is successful, and wherein the authentication code transmission requesting unit generates the authentication code transmission request if the operation instruction for execution of the functionality is received via the receving unit (Lakin, paragraph 60, user selects locked session).
Regarding claim 21, the combination of Lakin and Stubblefield discloses wherein the main body device further comprises a second authentication unit that executes second authentication different from authentication by using the authentication device, and wherein the second authentication unit executes the second authentication if the verification unit does not decide that the authentication is successful (Lakin, paragraph 62, requires some other form of authentication).

19.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Stubblefield, further in view of Woo.
The combination of Lakin and Stubblefield disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, Woo disclosed techniques for user authentication utilizing a mobile authentication agent component.  Both systems deal directly with user authentication techniques that require an additional portable device.
Regarding claim 19, the combination of Lakin and Stubblefield does not explicitly state wherein the predetermined functionality is a settlement functionality.  However, providing authentication for this type of functionality was well known in the art as evidenced by Woo.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lakin and Stubblefield by adding the ability that the predetermined functionality is a settlement functionality as provided by Woo (see paragraph 55, final transaction or payment).  One of ordinary skill in the art would have recognized the benefit that providing this type of user-oriented authentication would assist in overcoming the limits of service-oriented user authentication (see Woo, paragraph 12).

20.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Sattiraju et al. (U.S. Patent Application Publication Number 2011/0019824), hereinafter referred to as Sattiraju.
Lakin disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, Sattiraju disclosed techniques for low power RF communication between wireless devices.  Both systems deal directly with the interconnection of wireless devices.
Regarding claim 8, Lakin does not explicitly state wherein the first controller is further configured to transmit the authentication source information to the authentication terminal via the first wireless communication circuitry before transmitting the authentication code transmission request to the authentication terminal, and transmit the authentication source information at an output power of the first wireless communication circuitry which is lower than an output power for transmitting the authentication code transmission request.  However, providing wireless communication between devices in such a fashion was well known in the art as evidenced by Sattiraju.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the first controller is further configured to transmit the authentication source information to the authentication terminal via the first wireless communication circuitry before transmitting the authentication code transmission request to the authentication terminal, and transmit the authentication source information at an output power of the first wireless communication circuitry which is lower than an output power for transmitting the authentication code transmission request as provided by Sattiraju (see paragraph 5, sensor communicates with base unit at first power during formation of communication link and at second power after communication link has been formed, where first power is low power mode).  One of ordinary skill in the art would have recognized the benefit that operating at a low power RF mode during key exchange would assist in eliminating detection of data by external devices (see Sattiraju, paragraph 4).

21.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Ohhira et al. (U.S. Patent Application Publication Number 2017/0245314), hereinafter referred to as Ohhira.
Lakin disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, Ohhira disclosed techniques for communicating with communication devices within particular ranges.  Both systems deal directly with the interconnection of wireless devices.
Regarding claim 12, Lakin discloses wherein the first controller is further configured to: establish the communication with the authentication terminal (paragraph 56, pairing procedure).
Lakin does not explicitly state wherein the first controller is further configured to: accumulate, in second storage, non-establishment periods which are periods during which the communication has not been able to be established with the authentication terminal, and not to generate the authentication code transmission request if the accumulated non-establishment periods exceed a predetermined period.  However, managing communications in such a fashion was well known in the art as evidenced by Ohhira.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the first controller is further configured to: accumulate, in second storage, non-establishment periods which are periods during which the communication has not been able to be established with the authentication terminal, and not to generate the authentication code transmission request if the accumulated non-establishment periods exceed a predetermined period as provided by Ohhira (see paragraph 150, predetermined period of time during which communication range information cannot be received elapses and communication disconnected).  One of ordinary skill in the art would have recognized the benefit that managing communication connections in this way would assist in simplifying and securing the connection between wireless devices (see Ohhira, paragraph 10).

22.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Woo, further in view of Ohhira.
The combination of Lakin and Woo disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, Ohhira disclosed techniques for communicating with communication devices within particular ranges.  Both systems deal directly with the interconnection of wireless devices.
Regarding claim 18, the combination of Lakin and Woo discloses wherein the main body device further comprises: a transmitting/receiving unit that establishes the communication with the authentication device (Lakin, paragraph 56, pairing procedure).
The combination of Lakin and Woo does not explicitly state a main body storage unit that accumulates non-establishment periods which are periods during which the transmitting/receiving unit has not been able to establish the communication, and the authentication code transmission requesting unit does not generate the authentication code transmission request if the accumulated non-establishment periods exceed a predetermined period.  However, managing communications in such a fashion was well known in the art as evidenced by Ohhira.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lakin and Woo by adding the ability for a main body storage unit that accumulates non-establishment periods which are periods during which the transmitting/receiving unit has not been able to establish the communication, and the authentication code transmission requesting unit does not generate the authentication code transmission request if the accumulated non-establishment periods exceed a predetermined period as provided by Ohhira (see paragraph 150, predetermined period of time during which communication range information cannot be received elapses and communication disconnected).  One of ordinary skill in the art would have recognized the benefit that managing communication connections in this way would assist in simplifying and securing the connection between wireless devices (see Ohhira, paragraph 10).

23.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Stubblefield, further in view of Ohhira.
The combination of Lakin and Stubblefield disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, Ohhira disclosed techniques for communicating with communication devices within particular ranges.  Both systems deal directly with the interconnection of wireless devices.
Regarding claim 22, the combination of Lakin and Stubblefield discloses wherein the main body device further comprises: a transmitting/receiving unit that establishes the communication with the authentication device (Lakin, paragraph 56, pairing procedure).
The combination of Lakin and Stubblefield does not explicitly state a main body storage unit that accumulates non-establishment periods which are periods during which the transmitting/receiving unit has not been able to establish the communication, and the authentication code transmission requesting unit does not generate the authentication code transmission request if the accumulated non-establishment periods exceed a predetermined period.  However, managing communications in such a fashion was well known in the art as evidenced by Ohhira.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lakin and Stubblefield by adding the ability for a main body storage unit that accumulates non-establishment periods which are periods during which the transmitting/receiving unit has not been able to establish the communication, and the authentication code transmission requesting unit does not generate the authentication code transmission request if the accumulated non-establishment periods exceed a predetermined period as provided by Ohhira (see paragraph 150, predetermined period of time during which communication range information cannot be received elapses and communication disconnected).  One of ordinary skill in the art would have recognized the benefit that managing communication connections in this way would assist in simplifying and securing the connection between wireless devices (see Ohhira, paragraph 10).

Response to Arguments
24.	In the remarks, the applicant has argued:
<Argument 1>
Lakin does not disclose the features of independent claim 1 because he does not disclose “acquire bioinformation of a holder who holds the authentication terminal via the bioinformation sensor each time the authentication code transmission request is received” as recited in claim 1.
<Argument 2>
The combination of Lakin and Woo does not disclose the features of newly independent claim 5 because it does not disclose “wherein the authentication code transmission requesting unit uses, as the first value, a predetermined period in a period during which the main body position information acquiring unit has acquired the position information of the main body device, wherein the verification unit uses, as the verification authentication code, the position information of the main body device stored in the main body storage unit in association with the period, and wherein the authentication code reply unit uses, as the authentication code, the position information of the authentication device stored in the authentication storage unit in association with the period included in the authentication code transmission request” as recited in claim 5.
<Argument 3>
The combination of Lakin and Stubblefield does not disclose the features of newly independent claim 6 because it does not disclose “the authentication success count equal to or greater than a certain number of times” as recited in claim 6.
25.	In response to argument 1, Lakin does disclose the features as recited in claim 1.  The rejection cites paragraph 74, which shows that the user puts the wearable device back on to effectuate biometric authentication.  This is seen to meet the limitation at hand as the wearable device is required to be touched, held, worn, etc. in order to perform authentication.  In the remarks, the applicant argues that “the user 6 remains authenticated until the user removes the device or other termination events occur.”  Although Lakin does teach this concept, it is noted that both authentication scenarios (ie. continuous authentication from continuing to wear the device and renewed authentication from restoring the wearable device and re-authenticating) are disclosed by Lakin.  As such, the prior art has shown the claimed feature of acquiring the user’s bioinformation each time authentication is required.
26.	In response to argument 2, the combination of Lakin and Woo does disclose the features as recited in claim 5.  The rejection cites Woo, paragraph 28, which shows the use of a comparison between positional information acquired for the accessed mobile device and positional information acquired for the registered mobile device.  This is seen to meet the limitation at hand as the “authentication code” and “verification authentication code” are explicitly defined as position information in the claim.  In the remarks, the applicant argues that “Woo simply describes that the verification component compares one positional information with another positional information.”  However, the claim language is interpreted in the same fashion.  It is further noted that the use of “a predetermined period” adds little to the claim language at this time as it can be broadly interpreted to be any time in which the position information is acquired, including the present time of the comparison.  If it is the applicant’s intention that the present invention be restricted to position information acquired during a specific, previous time window, this feature could be further drawn out in the claim language.
27.	In response to argument 3, the combination of Lakin and Stubblefield does disclose the features as recited in claim 6.  The rejection cites Stubblefield, paragraph 32, which shows a determination of whether a current location is within a threshold distance of locations tied to previous successful authentications.  This is seen to meet the limitation at hand as multiple previous successful authentications are considered to be the same as an authentication success count, ie. a stored listing of previous successful authentications is inherently a count of previous successful authentications.

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493